Citation Nr: 0806049	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-09 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence as been received to reopen 
a claim for service connection for a respiratory disorder 
variously diagnosed.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to July 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	Service connection for bronchiectasis with bronchial 
asthma was denied by the RO in a June 1969 rating action.  It 
was held that the disorder pre-existed service and was not 
aggravated by service.  The veteran was notified of this 
action and of his appellate rights, but failed to file a 
timely appeal.

2.	Since the June 1969 decision denying service connection 
for bronchiectasis, with bronchial asthma, the additional 
evidence, not previously considered, does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  
Service connection for asthma/bronchitis has been claimed but 
is part and parcel of the respiratory disorder previously 
denied.


CONCLUSION OF LAW

The additional evidence submitted subsequent to the final 
June 1969 decision of the RO, which denied service connection 
for bronchiectasis, with bronchial asthma, is not new and 
material; thus, the claim for service connection for this 
disability is not reopened, and the June 1969 RO decision is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in April 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in (his/her) possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Furthermore, the April 2004 letter 
provides sufficient notice as to what is needed in terms of 
new and material evidence so as to satisfy the notice 
provisions of Kent.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for bronchiectasis, with bronchial asthma, 
was previously denied by the RO in a June 1969 rating 
decision.  It was held that the pathology pre-existed service 
and was not aggravated therein.  Appellant was provided 
notice.  The veteran did not appeal this determination.  The 
veteran submitted an application to reopen his claim in March 
2004.  In such cases, it must first be determined whether or 
not new and material evidence has been submitted such that 
the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the June 1969 rating 
decision that denied service connection for bronchiectasis, 
with bronchial asthma, included the statements from the 
private physician who treated the veteran prior to service, 
the service treatment records and a VA compensation 
examination dated in January 1969.  The statements from the 
veteran's private physician indicated that the veteran had 
been treated on several occasions for respiratory disorders 
prior to his entry into active duty.  The service treatment 
records show that the veteran was noted to have had a history 
of bronchial asthma.  During service, he was treated on 
several occasions for respiratory complaints and, in April 
1968, a Medical Evaluation Board found that the veteran had 
bronchial asthma, chronic, mild bronchitis, and mild 
bronchiectasis that had existed prior to service.  The 
examiner stated that it was not felt that the veteran's 
condition had been aggravated by active duty.  The January 
1969 VA compensation examination showed that the veteran was 
diagnosed as having minimal bronchiectasis and bronchial 
asthma, by history.  In June 1969, the RO found that the 
veteran's bronchial asthma had preexisted military service 
and that his bronchial asthma and bronchiectasis was 
considered to have been a natural progression of the disease, 
rather than an element of aggravation.  

Evidence submitted in connection with the veteran's 
application to reopen his claim includes VA outpatient 
treatment records, dated from 1999 to 2004, the veteran's 
testimony at a hearing on appeal in February 2005.  The 
treatment records show an exacerbation of bronchitis in 1999, 
but no further treatment for a respiratory disorder is noted.  
This evidence consists primarily of records of treatment many 
years after service does not indicate in any way that the 
preexisting respiratory disorders were aggravated by service.  
Such evidence is not new and material evidence upon which the 
claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  
Regarding the testimony given by the veteran at his hearing 
on appeal in February 2005.  While he gave sworn testimony to 
the effect that he believes that there is a relationship 
between service and his claimed disabilities, it is noted 
that he is a layman, and, as such, is not competent to give 
an opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
Such testimony in and of itself is not sufficient to reopen a 
previously denied claim for service connection.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  Moreover, there is evidence 
of post-service occupational exposure to asbestosis.  There 
is no competent opinion that shows that any currently present 
respiratory disorder is in any way related to service.

As the veteran has not provided new and material evidence, 
the previously denied claim must remain denied.  





	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a respiratory disorder 
variously diagnosed.  The appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


